DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed July 5, 2022. Claims 1-20 are pending. Claims 1, 12 and 17-20 have been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 9, 11-12 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2017/0122936) (“Rivas” hereinafter) in view of Moser et al. (US 2005/0205422) (“Moser” hereinafter).
In regards to claim 1, Rivas discloses a method of manufacturing a biochemical sensor, the method comprising: 
forming a fluid region 52 in a microfluidic layer 44; 

    PNG
    media_image1.png
    576
    389
    media_image1.png
    Greyscale
 
forming a reference electrode 28C within the fluid region 52 on a planar surface of an electrode layer 22A;
forming a biochemical sensor electrode 28A adjacent to the reference electrode 28C and within the fluid region 52 on the planar surface; and 
bonding the electrode layer 22A directly to the microfluidic layer 44 such that the fluid region 52 is encompassed by the electrode layer 22A and the microfluidic layer 44 (see at least abstract, fig. 6 and par 0055, 0059, 0062, 0065 & 0077-0080). 
Rivas discloses a method, as described above, that fails to explicitly teach a method comprising forming a selective membrane on the biochemical sensor electrode; and, forming an enzymatic material including a biochemical sensing material on the selective membrane.
However, Moser teaches that it is known to provide a method comprising forming a reference electrode (see at least par 0034-0035, 0037 & 0044); forming a selective membrane 15 on the biochemical sensor electrode (see at least par 0016-0017 & 0023-0024); and, forming an enzymatic material 13 including a biochemical sensing material (i.e., various types of oxidases) on the selective membrane 15 (see at least par 0018, 0025, 0030-0032 & 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas comprising forming a selective membrane on the biochemical sensor electrode; and, forming an enzymatic material including a biochemical sensing material on the selective membrane as taught by Moser since such a modification would amount to a simple substitution of one known element (i.e. the acoustic-based analyte detection biosensor as taught by Rivas) for another (i.e. the current-based analyte detection biosensor as taught by Moser) to obtain predictable results such as detecting a current indicative of the biological component or analyte by eliminating side effects by means of difference measurement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Rivas discloses the method of claim 1, wherein the forming the fluid region 52 comprises removing (i.e., cutting) a portion of the microfluidic layer 44 to form a sensor chamber (see at least fig. 6 and par 0068 & 0070).  
In regards to claim 5, Rivas discloses the method of claim 1, wherein the forming the biochemical sensor electrode comprises depositing a gold electrode material on the electrode layer 22A (see at least par 0059).  
In regards to claim 9, Rivas discloses the method of claim 1, that fails to explicitly teach a method wherein the biochemical sensing material comprises a glucose sensing material. However, Moser teaches that it is known to provide a method wherein the biochemical sensing material comprises a glucose sensing material (see at least par 0018, 0025, 0030-0032 & 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas wherein the biochemical sensing material comprises a glucose sensing material as taught by Moser since such a modification would amount to a simple substitution of one known element (i.e. the acoustic-based analyte detection biosensor as taught by Rivas) for another (i.e. the current-based analyte detection biosensor as taught by Moser) to obtain predictable results such as detecting a current indicative of glucose by eliminating side effects by means of difference measurement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Rivas discloses the method of claim 1, wherein the biochemical sensing material comprises a lactate sensing material.  However, Moser teaches that it is known to provide a method wherein the biochemical sensing material comprises a lactate sensing material (see at least par 0018, 0025, 0030-0032 & 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas wherein the biochemical sensing material comprises a lactate sensing material as taught by Moser since such a modification would amount to a simple substitution of one known element (i.e. the acoustic-based analyte detection biosensor as taught by Rivas) for another (i.e. the current-based analyte detection biosensor as taught by Moser) to obtain predictable results such as detecting a current indicative of lactate by eliminating side effects by means of difference measurement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Rivas discloses a device comprising: 
a reference electrode 28C disposed on a planar surface of an electrode layer 32A; Sam Emaminejad3 Amendment and Response Serial No. 17/067,338102352-0920and,
4861-7422-4156.1a biochemical sensor electrode 28A disposed adjacent to the reference electrode 28C on the planar surface, the biochemical sensor electrode 28A and reference electrode 28C being commonly encompassed by a microfluidic layer 44 disposed on the planar surface (see at least abstract, fig. 6 and par 0055, 0059, 0062, 0065 & 0077-0080).
Rivas discloses a device, as described above, that fails to explicitly teach a device comprising a selective membrane disposed on the biochemical sensor electrode and impermeable to at least one biochemical interferent; and an enzymatic layer disposed on the selective membrane and electrically responsive to a biochemical.
However, Moser teaches that it is known to provide a device comprising a reference electrode (see at least par 0034-0035, 0037 & 0044); a selective membrane 15 disposed on the biochemical sensor electrode and impermeable to at least one biochemical interferent (i.e., ascorbic acid, uric acid, acetaminophen, etc.) (see at least par 0016-0017 & 0023-0024); and an enzymatic layer 13 disposed on the selective membrane and electrically responsive to a biochemical (see at least par 0018, 0025, 0030-0032 & 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Rivas comprising a selective membrane disposed on the biochemical sensor electrode and impermeable to at least one biochemical interferent; and an enzymatic layer disposed on the selective membrane and electrically responsive to a biochemical as taught by Moser since such a modification would amount to a simple substitution of one known element (i.e. the acoustic-based analyte detection biosensor as taught by Rivas) for another (i.e. the current-based analyte detection biosensor as taught by Moser) to obtain predictable results such as detecting a current indicative of the biological component or analyte by eliminating side effects by means of difference measurement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 In regards to claim 19, Rivas discloses the device of claim 12, further comprising: the microfluidic layer 44 disposed on the electrode layer 32A and comprising a sensor chamber region 52 disposed at least partially surrounding at least one of the reference electrode 28C and the biochemical sensor electrode 28A (see at least fig. 6).  
In regards to claim 20, Rivas discloses a method of electrically detecting a biochemical, the method comprising: 
contacting a biochemical sensor electrode 28A to a biological surface (i.e., the surface of a sample); 
obtaining a biofluid at the biochemical sensor electrode 28A from the biological surface, wherein the biofluid is obtained via a microfluidic chamber 52 commonly encompassing the biochemical sensor electrode 28A and a reference electrode 28C; 
obtaining a response associated with the biofluid at the biochemical sensor electrode 28A; and 
generating a quantitative biochemical response based at least partially on the response (see at least abstract, fig. 6 and par 0055, 0059, 0062, 0065 & 0077-0080). 
Rivas discloses a method, as described above, that fails to explicitly teach a method comprising filtering an interferent at a selective membrane disposed between the biochemical sensor electrode and the biological surface; obtaining a response current associated with the biofluid at the biochemical sensor electrode; and generating a quantitative biochemical response based at least partially on the response current.
However, Moser teaches that it is known to provide a method comprising filtering an interferent (i.e., ascorbic acid, uric acid, acetaminophen, etc.) (see at least par 0016-0017 & 0023-0024) at a selective membrane 15 disposed between the biochemical sensor (i.e., working) electrode and the biological surface; obtaining a response current associated with the biofluid at the biochemical (i.e., working) sensor electrode; and generating a quantitative biochemical response based at least partially on the response current (see at least par 0018, 0025, 0030-0032 & 0037 and claim 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas comprising filtering an interferent at a selective membrane disposed between the biochemical sensor electrode and the biological surface; obtaining a response current associated with the biofluid at the biochemical sensor electrode; and generating a quantitative biochemical response based at least partially on the response current as taught by Moser since such a modification would amount to a simple substitution of one known element (i.e. the acoustic-based analyte detection biosensor as taught by Rivas) for another (i.e. the current-based analyte detection biosensor as taught by Moser) to obtain predictable results such as detecting a current indicative of the biological component or analyte by eliminating side effects by means of difference measurement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 2-3, 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas (‘936) in view of Moser (‘422) further in view of Li et al. (US 2014/0012115) (“Li” hereinafter).
In regards to claim 2, Rivas as modified by Moser discloses the method of claim 1, that fails to explicitly teach a method further comprising: mixing the biochemical sensing material with a stabilizer solution to form the enzymatic material including the biochemical sensing material. However, Li teaches that it is known to provide a method further comprising: mixing the biochemical sensing material (i.e., glucose oxidase) with a stabilizer solution (i.e., albumin) to form the enzymatic material including the biochemical sensing material (see at least par 0044 & 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas modified by Moser further comprising: mixing the biochemical sensing material with a stabilizer solution to form the enzymatic material including the biochemical sensing material as taught by Li since such a modification would amount to applying a known technique (i.e. as taught by Li) to a known device (i.e. as taught by Moser and/or Rivas) ready for improvement to achieve a predictable result such as modulating factors such as the retained biological activity of the enzyme, its mechanical and/or operational stability--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Rivas as modified by Moser discloses the method of claim 1, that fails to explicitly teach a method wherein the stabilizer solution comprises a bovine serum albumin stabilizer solution. However, Li teaches that it is known to provide a method wherein the stabilizer solution comprises a bovine serum albumin stabilizer solution (see at least par 0044 & 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas modified by Moser wherein the stabilizer solution comprises a bovine serum albumin stabilizer solution as taught by Li since such a modification would amount to applying a known technique (i.e. as taught by Li) to a known device (i.e. as taught by Moser and/or Rivas) ready for improvement to achieve a predictable result such as modulating factors such as the retained biological activity of the enzyme, its mechanical and/or operational stability--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Rivas as modified by Moser discloses the device of claim 12, that fails to explicitly teach a device wherein the enzymatic layer includes glucose oxide and a stabilizer material, and is electrically responsive to contact with glucose.  However, Li teaches that it is known to provide a device wherein the enzymatic layer includes glucose oxide and a stabilizer material (i.e., albumin), and is electrically responsive to contact with glucose (see at least par 0044 & 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas modified by Moser wherein the enzymatic layer includes glucose oxide and a stabilizer material, and is electrically responsive to contact with glucose as taught by Li since such a modification would amount to applying a known technique (i.e. as taught by Li) to a known device (i.e. as taught by Moser and/or Rivas) ready for improvement to achieve a predictable result such as modulating factors such as the retained biological activity of the enzyme, its mechanical and/or operational stability--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Rivas as modified by Moser discloses the device of claim 12, wherein the enzymatic layer includes lactate oxide and a stabilizer material, and is electrically responsive to contact with lactate. However, Li teaches that it is known to provide a device wherein the enzymatic layer includes lactate oxide and a stabilizer material (i.e., albumin), and is electrically responsive to contact with lactate (see at least par 0044 & 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas modified by Moser wherein the enzymatic layer includes glucose oxide and a stabilizer material, and is electrically responsive to contact with glucose as taught by Li since such a modification would amount to applying a known technique (i.e. as taught by Li) to a known device (i.e. as taught by Moser and/or Rivas) ready for improvement to achieve a predictable result such as modulating factors such as the retained biological activity of the enzyme, its mechanical and/or operational stability--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 6-8 & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas (‘936) in view of Moser (‘422) further in view of Zhang et al. (US 2014/0197042) (“Zhang” hereinafter).
In regards to claim 6, Rivas as modified by Moser discloses the method of claim 5, that fails to explicitly teach a method wherein the forming the biochemical sensor electrode further comprises depositing a carbon nanotube electrode material on the gold electrode material. However, Zhang teaches that it is known to provide a method wherein the forming the biochemical sensor electrode further comprises depositing a carbon nanotube electrode material on the gold electrode material (see at least abstract and par 0009, 0012, 0019, 0021, 0037 & 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Rivas a modified by Moser wherein the forming the biochemical sensor electrode further comprises depositing a carbon nanotube electrode material on the gold electrode material as taught by Zhang since such a modification would amount to applying a known technique (i.e. as taught by Zhang) to a known device (i.e. as taught by Moser) ready for improvement to achieve a predictable result such as rendering the results more accurate and reliable without requiring any additional chemical reactions or optical detection means to detect the reaction products (see at least par 0037 & 0039 of Zhang)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Rivas discloses the method of claim 6, wherein the forming the biochemical sensor electrode further comprises depositing a platinum electrode material on the carbon nanotube electrode material. However, Zhang teaches that it is known to provide a method wherein the forming the biochemical sensor electrode further comprises depositing a platinum electrode material on the carbon nanotube electrode material (see at least abstract and par 0009, 0012, 0019, 0021, 0037 & 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Rivas a modified by Moser wherein the forming the biochemical sensor electrode further comprises depositing a platinum electrode material on the carbon nanotube electrode material as taught by Zhang since such a modification would amount to applying a known technique (i.e. as taught by Zhang) to a known device (i.e. as taught by Moser) ready for improvement to achieve a predictable result such as rendering the results more accurate and reliable without requiring any additional chemical reactions or optical detection means to detect the reaction products (see at least par 0037 & 0039 of Zhang)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Rivas discloses the method of claim 1, wherein the forming the reference electrode further comprises depositing a gold electrode material on the electrode layer, and depositing a silver chloride electrode material on the gold electrode material.  However, Zhang teaches that it is known to provide a method wherein the forming the reference electrode further comprises depositing a gold electrode material on the electrode layer, and depositing a silver chloride electrode material on the gold electrode material (see at least abstract and par 0009, 0012, 0019, 0021, 0037 & 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Rivas a modified by Moser wherein the forming the reference electrode further comprises depositing a gold electrode material on the electrode layer, and depositing a silver chloride electrode material on the gold electrode material as taught by Zhang since Zhang teaches that a combination of gold and silver chloride would be suitable for a working electrode (see at least par 0019 thereof).
In regards to claim 13, Rivas as modified by Moser discloses the device of claim 12, that fails to explicitly teach a device further comprising: a carbon nanotube electrode material disposed on the biochemical sensor electrode.  However, Zhang teaches that it is known to provide a device further comprising: a carbon nanotube (SWNT) electrode material disposed on the biochemical sensor electrode (see at least abstract and par 0009, 0012, 0019, 0021, 0037 & 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Rivas a modified by Moser further comprising: a carbon nanotube electrode material disposed on the biochemical sensor electrode as taught by Zhang since such a modification would amount to applying a known technique (i.e. as taught by Zhang) to a known device (i.e. as taught by Moser) ready for improvement to achieve a predictable result such as rendering the results more accurate and reliable without requiring any additional chemical reactions or optical detection means to detect the reaction products (see at least par 0037 & 0039 of Zhang)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, Rivas as modified by Moser discloses the device of claim 13, that fails to explicitly teach a device further comprising: a platinum electrode material disposed on the carbon nanotube electrode material. However, Zhang teaches that it is known to provide a device further comprising: a platinum electrode material disposed on the carbon nanotube electrode material (see at least abstract and par 0009, 0012, 0019, 0021, 0037 & 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Rivas a modified by Moser further comprising: a platinum electrode material disposed on the carbon nanotube electrode material as taught by Zhang since such a modification would amount to applying a known technique (i.e. as taught by Zhang) to a known device (i.e. as taught by Moser) ready for improvement to achieve a predictable result such as rendering the results more accurate and reliable without requiring any additional chemical reactions or optical detection means to detect the reaction products (see at least par 0037 & 0039 of Zhang)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Rivas as modified by Zhang discloses the device of claim 14, that fails to explicitly teach a device further comprising: a selective membrane disposed on the platinum electrode. However, Moser teaches that it is known to provide a device further comprising: a selective membrane 15 disposed on the platinum electrode (see at least par 0016-0017 & 0023-0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Rivas as modified by Zhang further comprising: a selective membrane disposed on the platinum electrode as taught by Moser since such a modification would amount to a simple substitution of one known element (i.e. the acoustic-based analyte detection biosensor as taught by Rivas) for another (i.e. the current-based analyte detection biosensor as taught by Moser) to obtain predictable results such as detecting a current indicative of the biological component or analyte by eliminating side effects by means of difference measurement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
Claim(s) 10 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas (‘936) in view of Moser (‘422) further in view of Collier et al. (US 2009/0159442) (“Collier” hereinafter).
In regards to claim 10, Rivas as modified by Moser discloses the method of claim 1, that fails to explicitly teach a method wherein the biochemical sensing material comprises a choline sensing material.  However, Collier teaches that it is known to provide wherein the biochemical sensing material comprises a choline sensing material (see at least par 0024 & 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas as modified by Moser wherein the biochemical sensing material comprises a choline sensing material as taught by Collier in order to detect choline oxidase-based biological conditions.
In regards to claim 17, Rivas as modified by Moser discloses the device of claim 12, that fails to explicitly teach a device wherein the enzymatic layer includes choline oxide and a stabilizer material, and is electrically responsive to contact with choline. However, Collier teaches that it is known to provide a device wherein the enzymatic layer includes choline oxide (see at least par 0024 & 0049) and a stabilizer material (i.e., albumin), and is electrically responsive to contact with choline (see at least par 0025, 0055 & 0064). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rivas as modified by Moser wherein the biochemical sensing material comprises a choline sensing material as taught by Collier in order to modulate factors such as the retained biological activity of the enzyme, its mechanical and/or operational stability.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion                                                                                                                                                                             
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791